The opinion of the court was delivered by
Schoonover, J, :
The defendant established a public road through plaintiff’s premises and awarded him as damages the sum of $125 ; an appeal was taken to the district court, where the defendant offered in writing to confess judgment in favor of plaintiff for $250, which offer the plaintiff refused. The case was tried to a jury and a verdict returned in favor of the plaintiff for $240.
The trial court rendered judgment against the defendant for the sum of $240, and all costs made before the filing of the offer to confess judgment. The costs made after the filing of the offer were taxed to plaintiff. A motion for new trial was filed and overruled.
The plaintiff filed a motion to correct the judgment for “ the reason that the judgment of the court should have been to correct the award made by the county commissioners, April 13, 1892, and that as the verdict was for more than the original award he should *581have received interest from April 13, 1892, until the offer of compromise was made January 11, 1893, and judgment for $250.72; and that the costs adjudged against him should have been adjudged against defendant.” ' . '
This motion was overruled and the plaintiff brings the case here for review. The plaintiff contends that the trial court should have added to the verdict $10.72 interest from the date of the award, April 13, 1892, until the offer of compromise was made, January 11, 1893, making the judgment $250.72, instead of $240* as found by the jury and pronounced by the court.
The instructions of the trial court are not contained in the record.
We must presume the jury were properly instructed upon all matters necessary for their determination, which would include the item of interest complained of by plaintiff, and which may have been fully considered by the jury and included in their verdict. No error appearing in the record, the judgment of the district court is affirmed.